In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo
                                    ________________________

                                         No. 07-15-00411-CR
                                    ________________________

                               THE STATE OF TEXAS, APPELLANT

                                                     V.

                                JIMMIE MARK WHITE, APPELLEE



                          On Appeal from the County Court at Law No. 2
                                       Potter County, Texas
               Trial Court No. 140,075-2; Honorable Pamela Cook Sirmon, Presiding


                                           November 17, 2015

                                  MEMORANDUM OPINION
                       Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


        Pending before this court is a Motion to Dismiss filed by Appellant, the State of

Texas, in which the State requests dismissal of its appeal.1 No decision of this court

having been delivered, the motion is granted and the appeal is dismissed. TEX. R. APP.


        1
             The State filed a document indicating its intent to appeal a Judgment of Deferred Disposition
“or in the alternative to seek a writ of mandamus concerning the same.” This court has construed the
State’s filing as a notice of appeal. If the State wishes to seek a writ of mandamus, it must file an original
proceeding in accordance with Rule 52 of the Texas Rules of Appellate Procedure.
P. 42.2(a). No motion for rehearing will be entertained and our mandate will issue

forthwith.


                                            Patrick A. Pirtle
                                              Justice

Do not publish.




                                        2